COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Reynaldo Morales v. Travelers Indemnity Co. of Connecticut

Appellate case number:   01-21-00549-CV

Trial court case number: 2013-54065

Trial court:             165th District Court of Harris County

       Appellant, Reynaldo Morales, has filed an en banc motion for reconsideration.

       After due consideration, the Court denies the motion.

       It is so ORDERED.



Judge’s signature: ____Justice Richard Hightower_______________
                    Acting individually  Acting for the Court

En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: ___June 21, 2022_____